Exhibit 99.1 uNYSE-MKT, TSX:NG NEWS RELEASE SAVE THE DATE: NOVAGOLD Third Quarter 2013 Results Release, Conference Call and Webcast September 19, 2013 — Vancouver, British Columbia — NOVAGOLD RESOURCES INC. (TSX, NYSE-MKT: NG) will release its third quarter financial results after market close October 9, 2013. The conference call and webcast, to discuss these results, will take place October 10, 2013 at 8:00 am PDT (11:00 am EDT). The webcast and conference call-in details are provided below. Webcast: www.novagold.com North American callers: 1-866-318-8614 International callers: 1- 617-399-5133 Participant Passcode: The webcast will be archived on NOVAGOLD’s website for one year and the conference call replay will be available for 14 days. To access the conference call replay please dial 1-888-286-8010 (North America), or 1-617-801-6888 (International), followed by your Access PIN: 68259173.For a transcript of the call please email info@novagold.com. NOVAGOLD Contact: Mélanie Hennessey Vice President, Corporate Communications Erin O’Toole Analyst, Investor Relations 604-669-6227 or 1-866-669-6227 uwww.novagold.com Page | 1
